Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
In the response to the 10/18/2021 Non-Final Office action, the applicant argues that the prior art “Watahiki” does not actually disclose a motor driving circuit that includes in combination, “a stepping motor driving circuit configured to control driving of a stepping motor” and “a DC motor driving circuit configured to control driving of a DC motor.” Applicant argues that Kobayashi does not teach cited features of paragraph 41 for teaching the claim control. 
Applicant has claimed “wherein the control circuit, upon accepting a driving instruction for driving the stepping motor in the middle of the DC motor driving circuit performing driving of the DC motor, stops driving of the DC motor by the DC motor driving circuit, and starts driving of the stepping motor by the stepping motor driving circuit”, to the degree that the disclosure of Kobayashi at paragraph 0041 teaches that controlling a stepping motor in the middle of the DC motor driving circuit which has a function to move the carriage to the origin point that is logically recognized by the stepping motor 6 while executing operating operation of DC motor 13, the examiner recognized that and asserts that Kobayashi teach a direct current motor and a stepping motor that is used to move and control the carriage in the first scanning direction, when the DC motor is used, the moving amount of the carriage is monitored by the pulse number generated from a slit encoder that rotates together with the moving carriage.

Respectfully, the claimed combination are very much disclosed by applied prior art.  The rejection is continued. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watahiki et al. US 2014/0265993 in view of Kobayashi US 2011/0057974.

Regarding claim 1, Watahiki teach a motor driving circuit comprising: 
a stepping motor driving circuit (Fig. 3) configured to control driving of a stepping motor (320); 
a DC motor driving circuit (Fig. 4, item 400) configured to control driving of a DC motor (Fig. 4, item 460);
a control circuit (Fig. 4, item 500) configured to control the stepping motor driving circuit and the DC motor driving circuit (Para. 0061), 
 Watahiki doesn’t teach but Kobayashi teach wherein the control circuit (Fig. 3, item 1/25), upon accepting a driving instruction for driving the stepping motor (space motor 6 configured with a stepping motor) in the middle of the DC motor driving circuit performing driving of the DC motor (Para. 0059-0060), stops driving of the DC motor (line feed motor 
13) by the DC motor driving circuit, and starts driving of the stepping motor by the stepping motor driving circuit. (Para. 0041….The control part 25 also has a function to move the carriage 8 to the origin point that is logically recognized by the space motor 6 of the carriage control part 4 while executing the line feed operation by the line feed motor 13 of the carrying part 12) Note: Kobayashi teach [0004] In this case, a direct current (DC) motor or a stepping motor is used to move the carriage in the first scanning direction.
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a DC and a Stepper motor to the device of Watahiki as per Kobayashi, the motivation being is to shorten the time for confirming the origin point for the execution of the carriage, and improves the processing efficiency of the print processing.
	
Regarding claim 2, Watahiki teach the motor driving circuit according to claim 1, wherein the control circuit re-starts driving of the DC motor by the DC motor driving circuit after the driving of the stepping motor by the stepping motor driving circuit is ended. (Para. 0134-0135)

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Watahiki et al. US 2014/0265993 in view of Yamamoto US 4,890, 214, and further in view of in view of Kobayashi US 2011/0057974

Regarding claim 3, Watahiki teach a motor driving circuit comprising: 
a stepping motor driving circuit (Fig. 3) configured to control driving of a stepping motor (320); 
a DC motor driving circuit (Fig. 4, item 400) configured to control driving of a DC motor (Fig. 4, item 460); 


a control circuit (Fig. 4, item 500) configured to control the stepping motor driving circuit and the DC motor driving circuit,
Watahiki doesn’t teach but Yamamoto teach a constant current generation circuit (Fig. 1, item 22) configured to supply a constant current to a load (23) (Col. 1, Ln 58 to Col. 2, Ln 1-19);
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a constant current generator to the device of Watahiki as per Yamamoto, the motivation being is to provide constant current flow to wide variety of loads to where different start demands are sorted.

Watahiki and Yamamoto doesn’t teach but Kobayashi teach wherein the control circuit (Fig. 3, item 1/25), upon accepting a driving instruction for driving the stepping motor (space motor 6 configured with a stepping motor) in the middle of the DC motor driving circuit performing driving of the DC motor (Para. 0059-0060), stops driving of the DC motor (line feed motor 13) by the DC motor driving circuit, and starts driving of the stepping motor by the stepping motor driving circuit. (Para. 0041….The control part 25 also has a function to move the carriage 8 to the origin point that is logically recognized by the space motor 6 of the carriage control part 4 while executing the line feed operation by the line feed motor 13 of the carrying part 12) Note: Kobayashi teach [0004] In this case, a direct current (DC) motor or a stepping motor is used to move the carriage in the first scanning direction.
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a DC and a Stepper motor to the device of Watahiki as per Kobayashi, the motivation being is to shorten the time for confirming the origin 



 Regarding claim 4. Watahiki and Yamamoto teach the motor driving circuit according to claim 3, wherein the control circuit re-starts supply of the constant current to the load by the constant current generation circuit after the driving of the stepping motor by the stepping motor driving circuit is ended. (Watahiki teach a start/stop request register" in the RAM 421, to which it is understood that this process enables the re-starting of the constant flow of current that is taught by Yamamoto, to both the DCM and the STM motors)

Regarding claim 5, Watahiki teach an integrated circuit device comprising the motor driving circuit according to claim 1. (Para. 0061….an application specific integrated circuit (ASIC) 520)

Regarding claim 6, Watahiki teach an electronic apparatus comprising: the motor driving circuit according to claim 1: the stepping motor; and the DC motor. (Para. 0060)

Regarding claim 7, Kobayashi teach a motor control method comprising: when a driving instruction for driving a stepping motor has been accepted in the middle of performing driving of a DC motor, stopping driving of the DC motor; and starting driving of the stepping motor. (Para. 0041….The control part 25 also has a function to move the carriage 8 to the origin point that is logically recognized by the space motor 6 of the carriage control part 4 while executing the line feed operation by the line feed motor 13 of the carrying part 12) Note: Kobayashi teach [0004] In this case, a direct current (DC) motor or a stepping motor is used to move the carriage in the first scanning direction.

Regarding claim 8, Kobayashi teach the motor driving circuit according to claim 3, wherein the control circuit, upon accepting the driving instruction for driving the stepping motor in the middle of the DC motor driving circuit performing driving of the DC motor, stops driving 

of the DC motor by the DC motor driving circuit, and starts driving of the stepping motor by the stepping motor driving circuit. (Para. 0059-0060)

Regarding claim 9, Watahiki teach the motor driving circuit according to claim 8, wherein the control circuit re-starts driving of the DC motor by the DC motor driving circuit after the driving of the stepping motor by the stepping motor driving circuit is ended. (Para. 0134-0135)

Regarding claim 10, Watahiki teach an integrated circuit device comprising the motor driving circuit according to claim 3. (Para. 0061….an application specific integrated circuit (ASIC) 520)

Regarding claim 11, Watahiki teach an electronic apparatus comprising: the motor driving circuit according to claim 2; the stepping motor (Fig. 3, item 320); and the DC motor (See Fig. 4, item 460).

Regarding claim 12, Kobayashi teach the motor control method according to claim 7, further comprising: when the driving instruction for driving the stepping motor has been accepted in the middle of performing supply of a constant current to a load, stopping supply of the constant current to the load; and starting driving of the stepping motor. (Para. 0059-0060)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846